DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 have been allowed.
All other claims have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The closest prior art of is Kim et al. USPAP 2018/0136655.  Kim discloses an autonomous driving vehicle including a wireless communication unit configured to receive a location of an external terminal having requested the autonomous driving vehicle; and a processor configured to perform autonomous driving of the autonomous driving vehicle to a first destination corresponding to the location of the external terminal; detect a person at the first destination getting into the autonomous driving vehicle; in response to the detected person getting into the autonomous driving vehicle satisfying an autonomous driving condition, perform the autonomous driving to a second destination requested by the external terminal; and in response to the detected person getting into the autonomous driving vehicle not satisfying the autonomous driving condition, maintain a stopped state of the autonomous driving vehicle at the first destination.
Kim discloses via figure 5:

    PNG
    media_image1.png
    950
    693
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    919
    643
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    589
    728
    media_image3.png
    Greyscale



Kim discloses via figure 17:

    PNG
    media_image4.png
    516
    677
    media_image4.png
    Greyscale

Kim discloses via figure 19:

    PNG
    media_image5.png
    641
    723
    media_image5.png
    Greyscale

Kim discloses via figure 20:

    PNG
    media_image6.png
    669
    687
    media_image6.png
    Greyscale

Figure 21 of Kim discloses:

    PNG
    media_image7.png
    447
    652
    media_image7.png
    Greyscale


Kim discloses via figure 22:

    PNG
    media_image8.png
    753
    671
    media_image8.png
    Greyscale





.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
vehicle to the fault generating vehicle position and then realizing smooth transfer of remaining work to the alternative vehicle.
Fukushima (U.S. patent application publication 2016/0265923) discloses a required time calculator calculating a virtual required time period when a first movable body is assumed to travel a second route different from a first route the first movable body actually travels and arrive at a second point. The required time calculator preferentially acquires position information from a second movable body having information indicating a movement characteristic similar to information indicating the movement characteristic of the first movable body from among one or more of second movable bodies. The required time calculator calculates the virtual required time period using the acquired position information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667